Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 04, 2013

                                     No. 04-13-00093-CV

                                     Arthur RAKOWITZ,
                                          Appellant

                                               v.

                           BEXAR COUNTY SHERIFFS DEPT.,
                                     Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-01314
                         Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
       Appellant is appealing the trial court’s denial of his application for a temporary

restraining order based on a lack of jurisdiction. Appellate courts have jurisdiction over final

judgments and interlocutory orders the Legislature deems appealable by statute. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.

App.—El Paso 1997, no pet.). A party may appeal from an interlocutory order that grants or

denies a temporary injunction or overrules a motion to dissolve a temporary injunction. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2012). However, a temporary

restraining order is generally not an appealable order. In re Tex. Natural Res. Conservation

Comm’n, 85 S.W.3d 201, 205 (Tex. 2002) (orig. proceeding); see also In re Newton, 146 S.W.3d
648, 652-53 (Tex. 2004) (orig. proceeding).

       Because it appears we lack jurisdiction over this appeal, appellant is hereby ORDERED

to show cause in writing no later than May 6, 2013 why this appeal should not be dismissed for
lack of jurisdiction. All other appellate deadlines are HELD IN ABEYANCE pending further

order of this court.

                                               ____________________________________
                                               Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2013.


                                               ____________________________________
                                               Keith E. Hottle, Clerk of Court
                                         MINUTES
                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas



                                        April 04, 2013

                                     No. 04-13-00093-CV

                                     Arthur RAKOWITZ,
                                          Appellant

                                               v.

                           BEXAR COUNTY SHERIFFS DEPT.,
                                     Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-01314
                         Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
       Appellant is appealing the trial court’s denial of his application for a temporary

restraining order based on a lack of jurisdiction. Appellate courts have jurisdiction over final

judgments and interlocutory orders the Legislature deems appealable by statute. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.

App.—El Paso 1997, no pet.). A party may appeal from an interlocutory order that grants or

denies a temporary injunction or overrules a motion to dissolve a temporary injunction. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2012). However, a temporary

restraining order is generally not an appealable order. In re Tex. Natural Res. Conservation

Comm’n, 85 S.W.3d 201, 205 (Tex. 2002) (orig. proceeding); see also In re Newton, 146 S.W.3d
648, 652-53 (Tex. 2004) (orig. proceeding).

       Because it appears we lack jurisdiction over this appeal, appellant is hereby ORDERED

to show cause in writing no later than May 6, 2013 why this appeal should not be dismissed for
lack of jurisdiction. All other appellate deadlines are HELD IN ABEYANCE pending further

order of this court.


                                               /s/ Sandee Bryan Marion
                                               Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2013.


                                               /s/ Keith E. Hottle
                                               Keith E. Hottle, Clerk of Court




ENTERED THIS 4TH DAY OF April, 2013.
                                                                     Vol. ____ Page _____